ORDER On October 4, 2016, the Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent George E. Hulstrand, Jr. committed professional misconduct warranting public discipline. The Director filed a supplemental petition for disciplinary action on November 4, 2016, and a second supplemental petition for disciplinary action on July 25, 2017. We referred the matter to a referee for findings of fact, conclusions of law, and recommendations for disposition. After a hearing, the referee found that respondent violated Minnesota Rules of Professional Conduct 1.1; 1.3; 1.4(a)(3)-(4); 1.5(b)(2); 1.15(a), (c)(4) — (5); 1.16(d); 3.1; 3.2; 3.3(a)(Z); 3.4(c)-(d); 4.1, 8.1(b); and 8.4(c)-(d), and Rule 25, Rules on Lawyers Professional Responsibility (RLPR). The referee recommended that respondent be disbarred and that respondent be immediately suspended from the practice of law under Rule 16(e), RLPR pending the completion of this matter. The Director requests that respondent be temporarily suspended, without further proceedings, under Rule 16(e), RLPR (providing that, upon a referee’s recommendation of disbarment, “the lawyer’s authority to practice law shall be suspended pending final determination of the disciplinary proceeding, unless the referee directs otherwise or the Court orders otherwise.”). Based upon all of the files, records and proceedings herein, IT IS HEREBY ORDERED that respondent George E. Hulstrand, Jr. is temporarily suspended from the practice of law, effective as of the date of the filing of this order, pending final resolution of this matter. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals). BY THE COURT: /s/David R. Stras Associate Justice